263 F.2d 834
Peter ENG, as parent and natural guardian of Eng Wah Sing,Plaintiff-Appellant,v.John Foster DULLES, as Secretary of State of the UnitedStates of America, Defendant-Appellee.Peter ENG, as parent and natural guardian of Eng You Kiang,Plaintiff-Appellant,v.John Foster DULLES, as Secretary of State of the UnitedStates of America, Defendant-Appellee.
No. 54, Docket 24979.
United States Court of Appeals Second Circuit.
Argued Jan. 6, 1959.Decided Feb. 16, 1959.

Edward L. Dubroff, Brooklyn, N.Y.  (Haskell R. Barst, New York City, on the brief), for plaintiffs-appellants.
Morton S. Robson, Asst. U.S. Atty. for Southern Dist. of New York, New York City (Arthur H. Christy, U.S. Atty. for Southern Dist. of New York, New York City, on the brief), for defendant-appellee.
Before CLARK, Chief Judge, MOORE, Circuit Judge, and GIBSON, District judge.
PER CURIAM.


1
Peter Eng (now deceased), as parent and natural guardian of Eng Wah Sing and Eng You Kiang alleged to be his sons, brought these actions to obtain judgments declaring them to be citizens and nationals of the United States.  These appeals are taken from judgments dismissing the complaints after a trial without a jury.


2
The applicants for citizenship claim: (1) that they are twin brothers and sons of Peter Eng; (2) that they were born in China on July 1, 1935; and (3) that their father was an American citizen born in San Francisco, California.


3
The burden of proving the facts establishing these claims by a fair preponderance of the credible evidence is upon the applicants.  Lue Chow Kon v. Brownell, 2 Cir., 1955, 220 F.2d 187; Augello v. Dulles, 2 Cir., 1955, 220 F.2d 344; Pandolfo v. Acheson, 2 Cir., 1953, 202 F.2d 38.  The trial court found that the two applicants and their alleged brother, Paul Eng, had all testified falsely and that the alleged father at no time until after the applications for citizenship had been made had supported them or in any way evidenced his paternity.  From these and other facts he found that applicants were not the children of Peter Eng.


4
The applicants have failed to sustain the burden imposed upon them in order to establish American citizenship.  The judgments are affirmed.